PER CURIAM.
Javier Jimenez-Jimenez appeals an order that denied his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, and imposes sanctions based on State v. Spencer, 751 So.2d 47 (Fla.1999). We affirm the trial court’s denial of the rule 3.850 motion, but we reverse the sanction order. However, as in Wilson v. State, 57 So.3d 1000 (Fla. 4th DCA 2011), we caution appellant that he may face the same prohibition again should he abuse the process by filing repetitious and frivolous pleadings and papers.

Affirmed in part, reversed in part, and remanded.

MAY, LEVINE and CONNER, JJ., concur.